Exhibit 10.7
Execution Version
NON-TRANSFER AGREEMENT
     THIS NON-TRANSFER AGREEMENT (this “Agreement”) is made and entered into as
of June 26, 2008, by and between Knight Energy Group II Holding Company, LLC, a
Delaware limited liability company (the “Stockholder”), and Crusader Energy
Group Inc., a Nevada corporation (the “Company”).
RECITALS
     A. Effective December 31, 2007, Stockholder and the Company entered into a
Contribution Agreement (the “Contribution Agreement”), which provides for the
acquisition by the Company of all of the outstanding equity interest of Knight
Energy Group II, LLC, a Delaware limited liability company (the “Acquisition”)
in exchange for common stock, par value $0.01 per share, of the Company (the
“Company Common Stock”), as set forth in the Contribution Agreement.
     B. As of the date hereof, Stockholder may Beneficially Own (as defined
below) a number of Shares (as defined below).
     C. Pursuant to the Contribution Agreement, Stockholder agreed to restrict
the transfer or disposition of its Shares as provided in this Agreement.
     NOW, THEREFORE, the parties hereto hereby agree as follows:
     1. Certain Definitions. Capitalized terms not defined herein and defined in
the Contribution Agreement shall have the meanings ascribed to them in the
Contribution Agreement. For purposes of this Agreement:
          (a) A Person shall be deemed to “Beneficially Own” a security if such
Person has “beneficial ownership” of such security as determined pursuant to
Rule 13d-3 under the Securities Exchange Act of 1934, as amended.
          (b) “Constructive Sale” means, with respect to any security, a short
sale or entering into or acquiring an offsetting derivative contract with
respect to such security, entering into or acquiring a futures or forward
contract to deliver such security or entering into any other hedging or other
derivative transaction that has the effect of materially changing the economic
benefits and risks of ownership of such security.
          (c) “Expiration Date” means December 23, 2008.
          (d) “Options” means: (i) all securities Beneficially Owned by
Stockholder as of the date of this Agreement that are convertible into, or
exercisable or exchangeable for, shares of capital stock of the Company,
including, without limitation, options, warrants and other rights to acquire
shares of Company Common Stock or other shares of capital stock of the Company;
and (ii) all securities of which Stockholder acquires Beneficial Ownership
during the period from the date of this Agreement through and including the
Expiration Date that are convertible into, or exercisable or exchangeable for,
shares of capital stock of the Company, including, without

 



--------------------------------------------------------------------------------



 



limitation, options, warrants and other rights to acquire shares of Company
Common Stock or other shares of capital stock of the Company.
          (e) “Person” means any (i) individual, (ii) corporation, limited
liability company, partnership, limited partnership or other entity, or
(iii) Governmental Authority.
          (f) “Shares” means: all shares of capital stock of the Company of
which Stockholder has or acquires Beneficial Ownership during the period from
the date of this Agreement through and including the Expiration Date, including,
without limitation, in each case, shares issued upon the conversion, exercise or
exchange of Options.
          (g) “Transfer” means, with respect to any security, the direct or
indirect (i) assignment, sale, transfer, tender, pledge, hypothecation,
placement in voting trust, Constructive Sale or other disposition of such
security (excluding transfers by testamentary or intestate succession), of any
right, title or interest in such security (including, without limitation, any
right or power to vote to which the holder thereof may be entitled, whether such
right or power is granted by proxy or otherwise) or of the record or beneficial
ownership of such security, or (ii) offer to make any such sale, transfer,
tender, pledge, hypothecation, placement in voting trust, Constructive Sale or
other disposition, and each agreement, arrangement or understanding, whether or
not in writing, to effect any of the foregoing, in each case, excluding any
(1) Transfer pursuant to a court order and (2) such actions pursuant to which
Stockholder maintains all voting rights with respect to such security.
     2. No Transfer of Shares or Options. Stockholder agrees that, at all times
during the period beginning on the date hereof and ending on and excluding the
Expiration Date, Stockholder shall not Transfer (or cause or permit any Transfer
of) any Shares or Options, or make any agreement relating thereto, in each case,
without the prior written consent of the Company. Stockholder agrees that any
Transfer in violation of this Agreement shall be void ab initio and of no force
or effect. Stockholder hereby agrees with, and covenants to, the Company that
Stockholder shall not request that the Company register the Transfer (book entry
or otherwise) of any certificate or uncertificated interest representing any of
its Shares, unless such Transfer is made in compliance with this Agreement.
     3. Representations, Warranties and Covenants of Stockholder. Stockholder
hereby represents, warrants and covenants to the Company as follows:
          (a) Stockholder has the sole, full right, power and authority to
dispose, vote or direct the voting of Stockholder’s Shares with no limitations,
qualifications or restrictions on such rights, subject to applicable securities
laws and the terms of this Agreement.
          (b) The execution and delivery of this Agreement by Stockholder does
not, and Stockholder’s performance of its obligations under this Agreement will
not, conflict with or violate or require any consent, approval or notice under,
any order, decree, judgment, statute, law, rule, regulation or agreement
applicable to Stockholder or by which Stockholder or any of Stockholder’s
properties or assets, including, without limitation, the Shares and Options, is
bound.

2



--------------------------------------------------------------------------------



 



          (c) Stockholder has the sole, full right, power and authority to make,
enter into and carry out the terms of this Agreement with respect to all of its
Shares without limitation, qualification or restriction on such power and
authority. This Agreement has been duly executed and delivered by Stockholder
and constitutes a legal, valid and binding agreement of Stockholder, enforceable
in accordance with its terms, subject, as to enforceability, to bankruptcy,
insolvency, reorganization, moratorium and other laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
          (d) Stockholder is not a party to, and the Shares are not subject to
or bound in any manner by, any contract or agreement relating to the Shares that
would require Stockholder to Transfer the Shares in violation of this Agreement.
     4. Additional Documents. Stockholder and the Company hereby covenant and
agree to execute and deliver any additional documents and take such further
actions as may be reasonably necessary or desirable, in the reasonable opinion
of the Company, to carry out the purposes and intent of this Agreement.
     5. Consents and Waivers. Stockholder further consents to the Company
placing a stop transfer order on the Shares with its transfer agent(s), which
stop transfer order shall, until otherwise requested by the Company, remain in
effect until the Expiration Date.
     6. Termination. This Agreement shall terminate and shall have no further
force or effect as of the Expiration Date.
     7. Legending of Shares. Stockholder agrees that certificates evidencing the
Shares issued to Stockholder pursuant to the Contribution Agreement may bear the
following legend:
     THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
TRANSFER RESTRICTIONS PURSUANT TO THAT CERTAIN NON-TRANSFER AGREEMENT, DATED AS
OF JUNE 26, 2008, BY AND AMONG CRUSADER ENERGY GROUP INC. AND THE STOCKHOLDER
SET FORTH THEREIN. ANY TRANSFER OF SUCH SHARES OF COMMON STOCK IN VIOLATION OF
THE TERMS AND PROVISIONS OF SUCH NON-TRANSFER AGREEMENT SHALL BE NULL AND VOID
AND HAVE NO FORCE OR EFFECT WHATSOEVER.
     The Company may place (or to cause each transfer agent for securities of
the Company (including the Common Stock) to place) the above-referenced legend
on any and all certificates evidencing any Shares. Subject to the terms of
Section 2 hereof, Stockholder agrees that it shall not Transfer any Shares (to
the extent any Transfer is permitted under this Agreement) without first having
the aforementioned legend affixed to the certificates representing the Shares.
In the event any Shares are held in any nominee account, Stockholder consents to
the Company notifying such nominee holder of this Agreement and terms hereof,
and providing a copy of this Agreement to such nominee holder.

3



--------------------------------------------------------------------------------



 



     8. Miscellaneous.
          (a) Waiver. No failure on the part of any party to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
party in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. A party hereto shall not be deemed to have waived any claim
arising out of this Agreement, or any power, right, privilege or remedy under
this Agreement, unless the waiver of such claim, power, right, privilege or
remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such party; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.
          (b) Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given (i) on the date of delivery if
delivered personally or by courier service, (ii) on the date of confirmation of
receipt (or the first business day following such receipt if the date is not a
business day) if sent via facsimile (receipt confirmed), or (iii) on the date of
confirmation of receipt (or the first business day following such receipt if the
date is not a business day) if delivered by a nationally recognized courier
service. All notices hereunder shall be delivered to the parties at the
following addresses or facsimile numbers (or pursuant to such other instructions
as may be designated in writing by the party to receive such notice):

         
 
  (i)   if to Stockholder, to:
 
       
 
      David D. Le Norman
 
      4747 Gaillardia Parkway
 
      Oklahoma City, Oklahoma 73142
 
      Telecopy No.: (405) 285-7522
 
       
 
      with copies to each of:
 
       
 
      Vinson & Elkins L.L.P.
 
      Trammell Crow Center
 
      2001 Ross Avenue, Suite 3700
 
      Dallas, Texas 75201
 
      Attention: Michael Wortley
 
                        Rodney Moore
 
      Telecopy No.: (214) 999-7781
 
       
 
      and
 
       
 
      Hall, Estill, Hardwick, Gable, Golden & Nelson, P.C.
 
      320 S. Boston Ave., Suite 400
 
      Tulsa, OK 74103-3708
 
      Attention: Del L. Gustafson
 
      Telecopy No.: (918) 594-0505

4



--------------------------------------------------------------------------------



 



         
 
  (ii)   if to Company, to:
 
       
 
      Crusader Energy Group Inc.
 
      4747 Gaillardia Parkway
 
      Oklahoma City, Oklahoma 73142
 
      Attention: David D. Le Norman
 
      Telecopy No.: (405) 285-7522
 
       
 
      with copies to each of:
 
       
 
      Vinson & Elkins L.L.P.
 
      Trammell Crow Center
 
      2001 Ross Avenue, Suite 3700
 
      Dallas, Texas 75201
 
      Attention: Michael Wortley
 
                        Rodney Moore
 
      Telecopy No.: (214) 999-7781
 
       
 
      and
 
       
 
      Hall, Estill, Hardwick, Gable, Golden & Nelson, P.C.
 
      320 S. Boston Ave., Suite 400
 
      Tulsa, OK 74103-3708
 
      Attention: Del L. Gustafson
 
      Telecopy No.: (918) 594-0505

          (c) Headings. All captions and section headings used in this Agreement
are for convenience only and do not form a part of this Agreement.
          (d) Counterparts. This Agreement may be executed in two counterparts,
and via facsimile, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties or to a person designated
in writing by the parties to accept and confirm the execution and delivery of
this Agreement, it being understood that all parties need not sign the same
counterpart.
          (e) Entire Agreement; Amendment. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof. This Agreement may not be
changed or modified, except by an agreement in writing specifically referencing
this Agreement and executed by the Company and Stockholder; provided, however,
that the Company’s obligations hereunder may not be changed or modified without
the written consent of the Company.
          (f) Severability. In the event that any provision of this Agreement,
shall be determined to be invalid, unlawful, void or unenforceable to any
extent, the remainder of this

5



--------------------------------------------------------------------------------



 



Agreement shall not be impaired or otherwise affected and shall continue to be
valid and enforceable to the fullest extent permitted by law.
          (g) Governing Law, Jurisdiction and Venue. This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law thereof. Each of the parties hereto irrevocably consents to
the exclusive jurisdiction and venue of the courts of Dallas County in the State
of Texas in connection with any matter based upon or arising out of this
Agreement or the matters contemplated herein, agrees that process may be served
upon them in any manner authorized by the laws of the State of Texas for such
persons and waives and covenants not to assert or plead any objection which they
might otherwise have to such jurisdiction, venue and such process.
          (h) Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.
          (i) Remedies. The parties acknowledge that the Company will be
irreparably harmed and that there will be no adequate remedy at law in the event
of a violation or breach of any of the terms of this Agreement. Therefore, it is
agreed that, in addition to any other remedies that may be available to the
Company upon any such violation or breach, the Company shall have the right to
enforce the terms hereof by specific performance, injunctive relief or by any
other means available to the Company at law or in equity, and that Stockholder
waives the posting of any bond or security in connection with any proceedings
related thereto. All rights, powers and remedies provided under this Agreement
or otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by the Company shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by the Company.
          (j) Binding Effect; No Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but, except as
otherwise specifically provided herein, neither this Agreement nor any of the
rights, interests or obligations of the parties hereto may be assigned by any of
the parties without the prior written consent of the other parties. Any
purported assignment in violation of this Section 9(j) shall be void.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
date first above written.

                  KNIGHT ENERGY GROUP II HOLDING
COMPANY, LLC      
 
  By:   Knight Energy Management Holding
Company, LLC, its Manager    
 
           
 
  By:   /s/ David D. Le Norman    
 
           
 
      David D. Le Norman, Manager    
 
           
 
  By:   /s/ Robert J. Raymond    
 
           
 
      Robert J. Raymond, Manager    

                  CRUSADER ENERGY GROUP INC.    
 
           
 
  By:   /s/ Douglas G. Manner    
 
           
 
  Name:   Douglas G. Manner    
 
  Title:   Chief Executive Officer    

Signature Page to Non-Transfer Agreement

